                     Case 1:20-cv-07941-VEC Document 19 Filed 01/18/21 Page 1 of 1

                           Michael Faillace & Associates, P.C.
                                            Employment and Litigation Attorneys
          60 East 42nd Street, Suite 4510                                         Telephone: (212) 317-1200
          New York, New York 10165                                                 Facsimile: (212) 317-1620
          _________
          Ctucker@faillacelaw.com                                                      USDC SDNY
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                     January 18, 2021                  DOC #:
                                                                                       DATE FILED: 01/18/2021
          VIA ECF
          Valerie Caproni
          United States District Judge
          Thurgood Marshall
          United States Courthouse
                                                                            MEMO ENDORSED
          40 Foley Square
          New York, NY 10007

                  Re:      Castillo Rosario et al v. Lovely Twins Wines & Liquors Inc. et al
                           CASE #: 1:20-cv-07941-VEC

          Your Honor:

                  We represent Plaintiff in the above-named action. We respectfully request an extension of
          time to file a default judgment motion against the defendants in this action to assemble all necessary
          paperwork and continue attempting to contact defendants in this matter. The original time to file
          the motion is January 21, 2021. Dkt. No. 17. There have been no previous requests for
          adjournment. Defendants are in default. Consequently, there is no objection to an extension. We
          respectfully request that the time to move for default be extended by 45 days to March 8, 2021.

                  We thank the Court for the time and attention to this matter.


                                                               Respectfully submitted,

                                                              By: ____/s/Clifford Tucker_________________
                                                                          Clifford Tucker
Plaintiff must move for an order to show cause why default judgment should not be entered against all four Defendants,
in accordance with this Court’s Individual Practices, by no later than Friday, March 5, 2021. Absent extraordinary
circumstances, the Court is unlikely to grant any further extensions.

The Court reminds Plaintiff that if he enters into negotiations with any of Defendants, counsel must inform the Court
promptly, or if the parties have reached a settlement agreement, they must submit the agreement for approval in
accordance with Cheeks v. Pancake House, 796 F.3d 199 (2d Cir. 2017).
   SO ORDERED.


                                 Date: January 18, 2021

   HON. VALERIE CAPRONI
   UNITED STATES DISTRICT JUDGE
